Citation Nr: 0907350	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-30 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation greater than 
10 percent for chondromalacia of the left knee with surgical 
repair of the medial and lateral meniscus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1972 to October 
1975.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that granted service connection for a left knee 
disability and a 10 percent disability rating.


FINDING OF FACT

The left knee does not manifest limitation of flexion to 30 
degrees, limitation of extension to 10 degrees, recurrent 
subluxation or lateral instability or dislocated semi lunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for chondromalacia of the left knee with surgical 
repair of the medial and lateral meniscus have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5260 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in December 2004 and May 2008.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

The Veteran essentially contends that the current evaluation 
assigned for his left knee disability does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

In this case, a rating decision dated in March 2005 granted 
service connection for a left knee disability, specifically 
chondromalacia of the left knee with surgical repair of the 
medial and lateral meniscus and assigned a 10 percent 
evaluation under Diagnostic Code 5260.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Other potentially applicable Diagnostic Codes include 
Diagnostic Code 5257 and 5258.  Diagnostic Code 5257 provides 
ratings for other impairment of the knee that includes 
recurrent subluxation or lateral instability.  Moderate 
recurrent subluxation or lateral instability of the knee is 
rated 20 percent disabling and severe recurrent subluxation 
or lateral instability of the knee is rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  Diagnostic Code 5258 provides 
a 20 percent rating for dislocated semi lunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint.

The Veteran was afforded a VA examination in February 2005.  
The examiner reviewed the service medical records and 
reviewed the Veteran's in-service injury and knee surgery.  
The Veteran reported medical and lateral meniscectomy 
removals in service.  The Veteran stated that a year before 
the examination, he developed locking in his knee.  He stated 
that sometimes when going down stairs his knee will lock, 
causing him to fall.  His employment is in a building that 
requires the use of stairs.  The Veteran exercises to 
strengthen the knee and wears a brace.  He reported no 
increased limitations from repetitive motion or flare-ups.

On examination, the Veteran had a 4 cm scar and sub patella 
crepitation on the left knee.  He could flex to 75 degrees 
and extend to 0 degrees without pain.  He had no active 
weakness, fatigue or incoordination.  The Veteran had a 
negative Lachman's and Mcmurray's test.  The impression was 
medial meniscal tear and multi-focal chondromalacia; lateral 
meniscal tear; surgical medial and lateral meniscectomy; and 
recurrent pain and locking.  The MRI showed moderate spurring 
of all three joint compartments and slight narrowing of the 
medial joint compartment.

Also of record are VA outpatient treatment records; however, 
the treatment records do not address the Veteran's left knee 
disability.

Based on this record the Board finds that the evidence does 
not support a higher rating under any Diagnostic Code at this 
time.  The evidence shows that the Veteran has flexion and 
extension of the knee from 0 to 75 without pain.  As such, it 
is clear that the Veteran's left knee flexion is not limited 
to 30 degrees for the next higher evaluation under Diagnostic 
Code 5260, nor is extension limited to 10 degrees for a 
separate compensable evaluation under Diagnostic Code 5261.  

The evidence also does not show any subluxation or 
instability and fails to show dislocation of the semi lunar 
cartilage with frequent episodes of locking, pain, and 
effusion.  Consequently, Diagnostic Codes 5257 and 5258 are 
not for application in this case.  

In addition to the criteria discussed above, the Board must 
also consider whether a higher disability rating is warranted 
based on functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The VA exam shows that the Veteran has range of motion far 
greater than required for an increased rating.  In fact, the 
range of motion testing fails to support the initial 10 
percent rating granted by the RO, and without consideration 
of the Deluca criteria, the initial 10 percent rating could 
not have been justified.  The Board would also observe that 
the examiner specifically indicated that the Veteran had no 
active weakness, fatigue or incoordination.  Thus, without 
additional evidence showing that the Veteran's knee 
disability produces functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement of the 
joint, the Board cannot find that a higher rating is 
warranted based upon limitation of motion of the joint.

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96. 


ORDER

An initial evaluation in excess of 10 percent for 
chondromalacia of the left knee with surgical repair of the 
medial and lateral meniscus is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


